DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunematsu (US 2015/0077568 A1) in view of Tsubusaki (US 2013/0027510 A1).
Consider claim 1, Tsunematsu teaches a control apparatus comprising a memory containing instructions ([0026] – [0027] and [0079]); and one or more processors ([0026] – [0027] and [0079]) to execute the instructions to function as: a detection unit configured to acquire image data captured by an image pickup unit for acquiring the image data based on light from a photographic optical system, and detect an object from the image data (In FIG. 3, image acquisition units 101 and 201, in the cameras 100 and 200 respectively, perform predetermined pixel interpolation, color converting processing, or the like, on digital electrical signals obtained from an image capturing element such as a CMOS image capturing element, and develop/generate image data such as RGB or YUV image data (digital image data). Also, the image acquisition units 101 and 201 perform image-correction processing such as that for white balance, sharpness, contrast, color conversion, or the like, on image data after development is performed.  Image analysis units 102 and 202 perform image analysis processing such as moving object detection, object detection, human body detection, facial recognition, or the like, on a digital image obtained from the image acquisition units 101 and 201. In addition to the image analysis processing, an imaging target region is set by a setting unit 103 in the camera 100 (first camera) and imaging target identification is performed by an identification unit 203 in the camera 200 (second camera). Both the cameras 100 and 200 may also be provided with the setting unit 103 or the identification unit 203. The setting unit 103 of the camera 100 is used for controlling the imaging target region of an image acquired by the image acquisition unit 201 of the camera 200. The identification unit 203 of the camera 200 determines whether an imaging target included in an image acquired by the image acquisition unit 101 of the camera 100 and an imaging target included in an image obtained by the image acquisition unit 201 of the camera 200 are equivalent.  [0031] – [0032]); a decision unit configured to decide camerawork to be given to the moving images automatically captured by the capturing control unit based on information indicating a detection result of the object from the detection unit (A camerawork decision unit 401 of the server 400 decides camera operations (pan/tilt/zoom, or the like) of the cameras in the camera management system based on received image data and image analysis results. More specifically, the camerawork decision unit 401 decides at least one initial value for pan, tilt, or zoom for the cameras, or decides an updating method for pan, tilt, and zoom. Configuration may be taken such that the CPU 21 of FIG. 2 realizes the camerawork decision unit 401 by executing a program read out from the RAM 22. A notification unit 402 notifies the camera 200 of a camera operation in order to control the camera 200 so as to capture with a camera operation that the camerawork decision unit 401 decides.  [0034]); and a control unit configured to perform control to change at least one of a composition of the image pickup unit and a focus of the photographic optical system with a predetermined pattern during the capturing of the moving images by the capturing unit based on a decision result from the decision unit (A camerawork decision unit 401 of the server 400 decides camera operations (pan/tilt/zoom, or the like) of the cameras in the camera management system based on received image data and image analysis results. More specifically, the camerawork decision unit 401 decides at least one initial value for pan, tilt, or zoom for the cameras, or decides an updating method for pan, tilt, and zoom. Configuration may be taken such that the CPU 21 of FIG. 2 realizes the camerawork decision unit 401 by executing a program read out from the RAM 22. A notification unit 402 notifies the camera 200 of a camera operation in order to control the camera 200 so 
However, Tsunematsu does not explicitly teach a capturing control unit configured to output an instruction to start capturing to the image pickup unit to cause the image pickup unit to automatically capture moving images.
Tsubusaki teaches a capturing control unit configured to output an instruction to start capturing to the image pickup unit to cause the image pickup unit to automatically capture moving images (In steps S110 to S113, a procedure of providing an instruction to perform automatic image capture after zooming-in has been performed and of cancelling the instruction is provided. In this example, an operation of providing an instruction to perform automatic image capture after zooming-in has been performed and an operation of cancelling the instruction are performed by operating the release switch of the manual operation unit 117 in the case of the subject search state. In other words, the release switch corresponds to an image-capture instruction unit and an image-capture-instruction cancelling unit of the present invention. The image-capture instruction unit is configured to provide, before an instruction to finish the FA zoom function is provided, an instruction to perform automatic image capture after zooming-in has been performed, and the image-capture-instruction cancelling unit is configured to cancel the instruction. Furthermore, a flag for performing automatic image capture after zooming-in has been performed is allocated in the memory 118. In the case where the FA-zoom control unit 123 provides an instruction to perform automatic image capture after zooming-in has been performed, the FA-zoom control unit 123 sets the flag for performing automatic image capture after zooming-in has been performed. In the case 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a capturing control unit that outputs an instruction to start capturing to the image pickup unit to cause the image pickup unit to automatically capture moving images because such incorporation would allow a photographer to, even when a subject has gone out of a frame, perform image capture at a desired angle of view while the photographer is immediately placing the subject within the frame again.  [0009].
Consider claim 2, Tsunematsu teaches the control unit is configured to perform control to change the composition by controlling rotation by a rotation mechanism configured to perform at least one of pan-driving or tilt-driving of the image pickup unit by rotating the image pickup unit centering around at least one or more axes (in step S201, the camera 200 reads in camera angle information that the server 400 transmits, and applies camera angle (zoom scaling factor, pan/tilt) values based on the camera angle information. In other words, the camera 200 controls a zoom lens based on the camera angle information so that the zoom scaling factor at which the camera 200 images becomes a zoom scaling factor included in the camera angle information. Also, the camera 200 controls a pan/tilt driving unit based on the camera angle information so that an imaging direction of the camera 200 becomes a direction matching a pan/tilt values included in the camera angle information. The camera 200 periodically acquires the camera angle information from the server 400. [0059].  In a case where the same imaging target is found (YES in step S205), the processing ends. Meanwhile, in a case where identical imaging target is not found (NO in step S205), the camera 200, in step S204, updates values of camera angles once again based on the image analysis result obtained in step S202. Here, search is re-executed raising the zoom scaling factor gradually while keeping the region so that the imaging target candidate fits into the region entirely. In step S204, the camera angles (zoom scaling factor, pan/tilt) are updated with the new values, and pan/tilt/zoom values of the camera 200 itself are updated. This processing is repeatedly executed until the identification of the imaging target completes [0062]).
Consider claim 3, Tsunematsu teaches the control unit is configured to control the image pickup unit, the detection unit, and the rotation mechanism so that search processing is carried out to search for the object before start of the automatic capturing of the moving images ([0056], [0062], and [0077]), wherein the control unit includes a memory configured to store object information detected by the search processing ([0056], [0062], and [0077]), and wherein the camerawork decision unit is configured to decide the camerawork to be given to the capturing of the moving images based on the object information stored in the memory ([0056], [0062], and [0077]).
Consider claim 4, Tsunematsu teaches in the search processing, the image pickup unit is configured to acquire the image data with a plurality of the compositions (In FIG. 3, image acquisition units 101 and 201, in the cameras 100 and 200 respectively, perform predetermined pixel interpolation, color converting processing, or the like, on digital electrical signals obtained from an image capturing element such as a CMOS image capturing element, and develop/generate image data such as RGB or YUV image data (digital image data). Also, the image acquisition units 101 and 201 perform image-correction processing such as that for white balance, sharpness, contrast, color conversion, or the like, on image data after development is performed.  Image analysis units 102 and 202 perform image analysis processing such as moving object detection, object detection, human body detection, facial recognition, or the like, on a digital image obtained from the image acquisition units 101 and 201. In addition to the image analysis processing, an imaging target region is set by a setting unit 103 in the camera 100 (first camera) and imaging target identification is performed by an identification unit 203 in the camera 200 (second camera). Both the cameras 100 and 200 may also be provided with the setting unit 103 or the identification unit 203. The setting unit 103 of the camera 100 is used for controlling the imaging target region of an image acquired by the image acquisition unit 201 of the camera 200. The identification , and the detection unit is configured to acquire the image data obtained with the plurality of compositions, and detect the object (In FIG. 3, image acquisition units 101 and 201, in the cameras 100 and 200 respectively, perform predetermined pixel interpolation, color converting processing, or the like, on digital electrical signals obtained from an image capturing element such as a CMOS image capturing element, and develop/generate image data such as RGB or YUV image data (digital image data). Also, the image acquisition units 101 and 201 perform image-correction processing such as that for white balance, sharpness, contrast, color conversion, or the like, on image data after development is performed.  Image analysis units 102 and 202 perform image analysis processing such as moving object detection, object detection, human body detection, facial recognition, or the like, on a digital image 
Consider claim 5, Tsunematsu teaches the control unit is configured to change the composition by controlling zooming of the image pickup unit (in step S201, the camera 200 reads in camera angle information that the server 400 transmits, and applies camera angle (zoom scaling factor, pan/tilt) values based on the camera 
Consider claim 6, Tsubusaki teaches the control unit is configured to: control the focus ([0027], [0032] – [0033], and [0043]); and give the camerawork by performing control to change the focus with a predetermined pattern ([0027], [0032] – [0033], and [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 7, Tsunematsu teaches the detection unit is configured to detect a face orientation of the object ([0042]), and wherein the camerawork decision unit is configured to decide the camerawork to be given to the moving images automatically captured based on the detected face orientation of the object ([0034] – [0035], [0041] – [0042]).
Consider claim 8, Tsunematsu teaches the detection unit is configured to execute identification processing of the object by comparing a feature amount of the detected object and a feature amount of an object that has been registered in advance ([0059] – [0062].  See also [0039] – [0049]), and wherein the camerawork decision unit is configured to decide the camerawork to be given to the moving images automatically captured based on a result of the identification processing ([0059] – [0062].  See also [0039] – [0049]).
Consider claim 9, Tsunematsu teaches the identification processing executed by the detection unit is at least one of individual authentication processing and physical object recognition processing ([0059] – [0062].  See also [0039] – [0049]).
Consider claim 10, Tsunematsu teaches the camerawork decision unit is configured to decide the camerawork to be given based on whether it is determined that the object has been registered in advance, through the identification processing of the object executed by the detection unit ([0059] – [0062].  See also [0039] – [0049]).
Consider claim 11, Tsunematsu teaches the camerawork decision unit is configured to decide the camerawork to be given to the moving images automatically captured based on the number of persons detected by the detection unit ([0059] – [0062].  See also [0039] – [0049].  Depends on whether an identical imaging target is found).
Consider claim 12, Tsunematsu teaches the camerawork decision unit is configured to acquire information of camerawork given to moving images captured in the past by the capturing control unit, and decide the camerawork to be given to the capturing of the moving images based the information of the camerawork given to the moving images captured in the past ([0059] – [0062].  See also [0039] – [0049]).
Consider claim 13, Tsunematsu teaches the camerawork decision unit is configured to decide the camerawork to be given to the moving images automatically captured based on positional information of a face detected by the detection unit ([0044]).
Consider claim 15, Tsunematsu teaches the camerawork decision unit is configured to decide the camerawork to be given to the moving images automatically captured based on the information indicating the detection result of the object out of at least one camerawork candidate selected from a group including: camerawork to zoom in to the object of a target; camerawork to zoom out from the object of the target; camerawork to pan in to the object of the target; camerawork to pan out from the object of the target; camerawork to tilt in to the object of the target; camerawork to tilt out from the object of the target; camerawork to focus in on the object of the target; camerawork to focus out from the object of the target; and camerawork to pan-photograph a plurality of objects in surroundings of the image pickup unit ([0034] – [0035], [0056], [0059], [0062]).
Consider claim 16, Tsunematsu teaches the camerawork decision unit is configured to perform the automatic capturing without giving the camerawork based on the information indicating the detection result of the object (the camerawork decision unit decides at least one initial value for pan, tilt, or zoom for cameras….  [0034]).
Consider claim 17, the combination of Tsunematsu and Tsubusaki teaches the camerawork decision unit is configured to decide the camerawork to be given to the moving images automatically captured before start of the automatic capturing by the capturing control unit (A camerawork decision unit 401 of the server 400 decides camera operations (pan/tilt/zoom, or the like) of the cameras in the camera management system based on received image data and image analysis results. More specifically, the camerawork decision unit 401 decides at least one initial value for pan, tilt, or zoom for the cameras, or decides an updating method for pan, tilt, and zoom. Configuration may be taken such that the CPU 21 of FIG. 2 realizes the camerawork decision unit 401 by executing a program read out from the RAM 22. A notification unit 402 notifies the camera 200 of a camera operation in order to control the camera 200 so as to capture with a camera operation that the camerawork decision unit 401 decides.  [0034] of Tsunematsu.
In steps S110 to S113, a procedure of providing an instruction to perform automatic image capture after zooming-in has been performed and of cancelling the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a capturing control unit that outputs an instruction to start capturing to the image pickup unit to cause the image pickup unit to automatically capture moving images because such incorporation would allow a photographer to, even when a subject has gone out of a frame, perform image capture at a desired angle of view while the photographer is immediately placing the subject within the frame again.  [0009] of Tsubusaki.
Consider claim 18, the combination of Tsunematsu and Tsubusaki teaches an image pickup apparatus, comprising: the control apparatus according to claim 1 (See rejection of claim 1 above); the image pickup unit (In FIG. 3, image acquisition units 101 and 201, in the cameras 100 and 200 respectively, perform predetermined pixel interpolation, color converting processing, or the like, on digital electrical signals obtained from an image capturing element such as a CMOS image capturing element, and develop/generate image data such as RGB or YUV image data (digital image data). Also, the image acquisition units 101 and 201 perform image-correction processing such as that for white balance, sharpness, contrast, color conversion, or the like, on image data after development is performed.  Image analysis units 102 and 202 perform image analysis processing such as moving object detection, object detection, human ; and a rotation mechanism configured to perform at least one of pan-driving and tilt-driving of the image pickup unit by rotating the image pickup unit centering around at least one or more axes (in step S201, the camera 200 reads in camera angle information that the server 400 transmits, and applies camera angle (zoom scaling factor, pan/tilt) values based on the camera angle information. In other words, the camera 200 controls a zoom lens based on the camera angle information so that the zoom scaling factor at which the camera 200 images becomes a zoom scaling factor included in the camera angle information. Also, the camera 200 controls a pan/tilt driving unit based on the camera angle information so that an imaging direction of the camera 200 becomes a direction matching a pan/tilt values included in the camera angle information. The camera 200 periodically acquires the camera angle information from the server 400. [0059].  In a case where the same imaging target is found (YES in , wherein the image pickup control apparatus is configured to control change of the composition by controlling rotation of the image pickup unit by the rotation mechanism (in step S201, the camera 200 reads in camera angle information that the server 400 transmits, and applies camera angle (zoom scaling factor, pan/tilt) values based on the camera angle information. In other words, the camera 200 controls a zoom lens based on the camera angle information so that the zoom scaling factor at which the camera 200 images becomes a zoom scaling factor included in the camera angle information. Also, the camera 200 controls a pan/tilt driving unit based on the camera angle information so that an imaging direction of the camera 200 becomes a direction matching a pan/tilt values included in the camera angle information. The camera 200 periodically acquires the camera angle information from the server 400. [0059].  In a case where the same imaging target is found (YES in step S205), the processing ends. Meanwhile, in a case where identical imaging target is not found (NO in step S205), the camera 200, in step S204, updates values of camera angles once again based on the image analysis result obtained in step S202. Here, search is re-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a capturing control unit that outputs an instruction to start capturing to the image pickup unit to cause the image pickup unit to automatically capture moving images because such incorporation would allow a photographer to, even when a subject has gone out of a frame, perform image capture at a desired angle of view while the photographer is immediately placing the subject within the frame again.  [0009]
Consider claim 19, claim 19 recites the same limitations as claim 1.  Therefore, it is rejected for the same reasons.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunematsu (US 2015/0077568 A1) in view of Tsubusaki (US 2013/0027510 A1) and Tokuse (US 2008/0199056 A1).
Consider claim 14, the combination of Tsunematsu and Tsubusaki teaches all the limitations in claim 1 but does not explicitly teach the camerawork decision unit is configured to decide the camerawork to be given to the moving images automatically captured based on size information of a face detected by the detection unit.
the camerawork decision unit is configured to decide the camerawork to be given to the moving images automatically captured based on size information of a face detected by the detection unit ([0129] – [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of deciding the camerawork to be given to the moving images automatically captured based on size information of a face detected by the detection unit because such incorporation would facilitate the determination of the importance of a subject.  [0017] – [0018].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAT C CHIO/Primary Examiner, Art Unit 2486